Per Curiam.
On June 15, 1956, the petitioner entered a plea of guilty to the “crime of violating Section 9.54.020 of the revised code of Washington (commonly known as ‘joy riding’).” Judgment and sentence was thereupon entered by the superior court, providing that petitioner be punished by imprisonment for a period of not more than twenty years.
For the reasons indicated in the per curiam opinion in In re Richey v. Squier, ante p. 38, 315 P. (2d) 638, filed September 17, 1957, the petitioner is to be returned to the court where his plea was entered, and that court is directed to impose a corrected sentence of not more than ten years, as provided by the properly applicable statute, i.e. RCW 9.92.010, Rem. Rev. Stat., § 2265.
Writ of habeas corpus denied; imposition of corrected sentence directed.